DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 16/774,861 are currently pending and have been examined.  Applicant amended claims 1-3, 5-9, 11, 14 and 16-20.  
Claims 1-20 are allowed. 

Response to Arguments
The previous rejections of claims 16-20 under 35 USC § 101 are withdrawn. Applicant amended claim 16 to exclude transitory signals. 

The previous non-statutory double patenting rejections of claims 1-20 are withdrawn. Applicant filed a terminal disclaimer for claims 1-20.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Douglas et al. (US 2017/0011423 A1, “Douglas”) in view of Nunamaker, Jr. et al. (US 2013/0266925 A1, “Nunamaker”) and Farrar et al. (US 2016/0110740 A1, “Farrar”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Douglas, discloses systems and methods are provided for outputting individualized targeted interaction information to a user in an environment based on detection of a device associated with the user within the environment using a plurality of sensors positioned within the environment. In some embodiments, the 

Nunamaker discloses methods and systems for interviewing human subjects. A user interface of a computing device can direct a question to a human subject. The computing device can receive a response from the human subject related to the question. The response can be received using one or more sensors associated with the computing device. The computing device can generate a classification of the response. The computing device can determine a next question based on a script tree and the classification. The computing device can direct the next question to the human subject using the user interface of the computing device. 

Farrar discloses a system and method that may include processing questionnaire data and answer data by an at-shelf display device located in a business wherein the answer data includes multiple answer selections to the questionnaire data. Questionnaire data and answer data is displayed on the at-shelf display device and answer data is selected by the consumer and received by the at-shelf display device in response to the questionnaire data. The received selected answer data selected by the consumer is aggregated.

With respect to independent claim 1, Douglas taken either individually or in combination with other prior art of record fails to teach or suggest: in response to monitoring the location of the mobile device and a second indication that an object is within the range of the first network equipment, generating, by the first network equipment, an avatar to prompt the mobile device for feedback associated with the object and with the customer identity, wherein the prompt comprises: initiating haptic feedback, 

Independent claims 9 and 16 recite substantially similar limitations and are allowed for the same reasons. 

Claims 2-8, 10-15 and 17-20 are allowed because they depend from an allowed claim.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 






/AARON L TROOST/Primary Examiner, Art Unit 3668